Title: [Diary entry: 6 April 1786]
From: Washington, George
To: 

Thursday 6th. Thermometer at 42 in the Morning—52 at Noon and 54 at Night. Very clear all day and upon the whole pleasant though the Wind blew pritty fresh and cool in the Morning from the No. West—but shifting to the Southward it grew calm in the afternoon. Mr. Griffith went away after breakfast and I rid to my Plantations at the ferry Dogue run & Muddy hole. Transplanted 46 of the large Magnolio of So. Carolina from the box brought by G. A. Washington last year—viz.—6 at the head of each of the Serpentine Walks next the Circle—26 in the Shrubbery or grove at the South end of the House & 8 in that at the No. end. The ground was so wet, more could not at this time be planted there. Took the covering off the Plants in my Botanical garden, and found none living of all those planted the 13th. of June last, except some of the Acasce or Acacia, flower fence, and privy & of these it was doubtful. The Guinea grass shewed no signs of vegitation, and whether the root is living, is questionable. None of the plants which were sowed with the seeds from China (a few of which had come up last year) were to be seen. Whether these plants are unfit for this climate or whether covering & thereby hiding them entirely from the Sun the whole winter occasioned this to Rot, I know not. Cut two or three rows of the Wheat of good hope, within 6 Inches of the ground, it being near 18 Inches high (the first sowing) and the blades of the whole singed with the frost.